           Case 1:16-cr-00082-VEC Document 285 Filed 01/25/21 USDC      Page SDNY
                                                                             1 of 1
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
                                                                       DOC #:
UNITED STATES DISTRICT COURT                                           DATE FILED: 1/25/2021
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA,                                    :
                                                              :
                 -against-                                    : 16-CR-82 (VEC)
                                                              :
 EMANUEL FALCONER,                                            :     ORDER
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X


VALERIE CAPRONI, United States District Judge:

       WHEREAS on January 22, 2021, Emanuel Falconer filed a Motion for Compassionate

Release, Dkt. 281;

       IT IS HEREBY ORDERED that the Government is to respond, to confirm Mr.

Falconer’s release date is March 24, 2022 and that he may be eligible for placement to a halfway

house five to six months prior to his release date, and to file the last two years of Mr. White’s

medical records as well as his prison disciplinary and education records by no later than Friday,

February 26, 2021. The medical records must be filed under seal; the other records must be

filed on ECF. Mr. Falconer’s reply is due no later than Friday, March 12, 2021.



SO ORDERED.
                                                      _________________________________
Date: January 25, 2021                                      VALERIE CAPRONI
      New York, New York                                    United States District Judge
